DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08 September 2021 has been entered.
Claims 1-10, 12-13, 15-16 and 18-26 remain pending in the application, wherein claims 1, 12, and 13 have been amended, and claims 18-23 have been withdrawn previously due to restriction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10, 12-13, 15-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Erlenkeuser (DE 4029734, previously cited) and Penyashki et al. (J. Balkan Tribol. Assoc. 2017, NPL previously cited) as evidenced by Holland-Letz (US PGPub. No. 2002/0129680, previously cited) and MatWeb (Material Property Data Sheet for Tungsten Carbide, NPL previously cited).
Claim 1: Erlenkeuser teaches an anti-slip coating on tools, in particular screwdrivers or screwdriver bits (description, lines 10-12).  Fig. 1 (copied below) shows that the screwdriver has a tip portion and a shank portion. Friction material particles are applied to the work surface (i.e. a surface layer is applied to a substrate layer) by an electrode using an arc process (i.e. using electrospark deposition) (description, lines 40-51).  The friction particles grip the surface of the tool without undue wear such that the tool tip no longer slips out of the screw slot (i.e. the tip portion is adapted to engage a fastener) (description, lines 40-51).  The coating of friction material particles are advantageously applied by a tungsten carbide electrode (i.e. the coating, or surface layer, is tungsten carbide) (description, lines 40-51).  Although Erlenkeuser refers to the substrate as being a hardened working surface and wherein hand tools that have already been completed subsequently can be coated, the substrate material is not explicitly stated.  However, screwdriver bits being typically made from alloyed tool steels with a hardness of about 60-64 HRC would have been obvious to one of ordinary skill in the art as evidenced by Holland-Letz (paragraph 0002).  Since the coating is made of tungsten carbide, which has a hardness of about 90 HRA (i.e. about 75 HRC) as evidenced by 
In a related field of endeavor, Penyashki teaches wear resistant coatings from hard alloys of WC, TiN, and TiC applied to steel such as tool steel 210Cr12 by contactless local electro-spark deposition (“LESD”) (Abstract).  The coatings on tool steel varied in thickness from as low as 3.5 µm to as much as 7.5 µm (i.e. about 137.8-295.3 µinches) and had a surface roughness Ra that varied from as low as 0.65 µm to as high as 1.63 µm (i.e. about 25.6-64.2 µinches) (Table 1 on p. 330).  Using linear interpolation of the Ra and RMS values in the Surface Roughness Conversion Chart by Cab Incorporated as an estimation for RMS, Ra of 0.65 µm corresponds to an RMS of about 26.9 µinches and an Ra of 1.63 corresponds to an RMS of about 65.7 µinches (i.e. Ra of about 0.65-1.63 µm is about RMS of 26.9-65.7 µinches). These values of RMS surface roughness are close to the claimed range and the courts have held that where claimed ranges are close to, overlap, or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Alternatively, the recitation of a surface roughness of 10-25 µinches RMS is considered a change of size or proportion and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  Penyashki additionally teaches that the roughness of the coatings from WC based electrodes can be reduced such as by applying a second layer of TiN or TiC (p. 331).
As Erlenkeuser and Penyashki both teach a coating that may be made of tungsten carbide or other hard materials and that is deposited by an electrospark deposition process, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to 


    PNG
    media_image1.png
    848
    209
    media_image1.png
    Greyscale

Claims 2-5: Erlenkeuser teaches where the friction material particles are applied to screwdrivers or screwdriver bits (description, lines 40-51), and Fig. 1 above shows a screwdriver wherein the shank portion is engaged with a handle (i.e. a manual bit driver) as an integrated part of a screwdriver hand tool.
Claims 6-8 and 24: Figs. 5-6, copied below, show the tip portion of a Phillips screwdriver blade (i.e. is adapted to engage a cross-cut mating recess of a fastener), and the tip portion includes flutes, engagement surfaces, lands between the flutes, and an end (Figs. 5-6 below has been modified to label these parts).  The Phillips screwdriver blade has an anti-slip coating in the area of its work 

    PNG
    media_image2.png
    447
    373
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    353
    370
    media_image3.png
    Greyscale

Claims 9-10: Modified Figs. 5-6 above shows that the flutes taper towards the end and the engagement surfaces slant at an angle towards the end.
Claims 12 and 16: Erlenkeuser teaches that the friction material particles are applied by an electrode that is preferably a tungsten carbide electrode (description, lines 40-51 and 84-87) (i.e. the surface layer is tungsten carbide).  As evidenced by MatWeb, tungsten carbide has a hardness of about 90 HRA (i.e. about 75 HRC), which lies within the claimed range, as a material and its properties are inseparable.   See MPEP §§ 2112.01 and 2131.03.  
Claim 13: Erlenkeuser teaches that the layer is 5-25 µ (description, lines 28-39), which lies within the claimed range for thickness (0.0001-0.002 inches is about 2.5-51 µ as described in the instant specification, p. 6, lines 10-15).  See MPEP § 2131.03.
Claim 15: A substrate of an alloyed tool steel would have been obvious to one of ordinary skill in the art (as evidenced by Holland-Letz, paragraph 0002).  Steel is considered to be a composite metal as described in the instant specification, p. 5, lines 12-19.  Erlenkeuser teaches an .  

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Erlenkeuser (DE 4029734, previously cited) and Penyashki et al. (J. Balkan Tribol. Assoc. 2017, NPL previously cited) as evidenced by Holland-Letz (US PGPub. No. 2002/0129680, previously cited) and MatWeb (Material Property Data Sheet for Tungsten Carbide, NPL previously cited), as applied to claim 7 above, and further in view of Wang (WO 2018/098700, using US PGPub. No. 2019/0291246 as an equivalent English translation).
Claims 25-26: The teachings of Erlenkeuser and Penyashki regarding claim 7 are outlined above.  Erlenkeuser teaches the coating as being applied to the work surface of the tool (description, lines 40-51) and depicts the coating as being applied to the lands and engagements surfaces specifically (modified Figs. 5-6 above).  However, Erlenkeuser does not explicitly disclose the coating to be on the flutes and end.
In a related field of endeavor, Wang teaches a screwdriver head for directly contacting a screw head of a screw (i.e. for engaging a fastener) (paragraph 0058).  An alloy coating may be formed on the surface of the head portion wherein the alloy contains one or more elements of C, W, etc. (i.e. tungsten carbide is a possible material for the alloy coating) (paragraph 0065).  The alloyed layer 30 is formed where the head portion contacts with the slot of the screw head (paragraph 0066) and is shown in Figs. 1A and 1B, copied below, as being on the flutes and end of the screwdriver head.

    PNG
    media_image4.png
    468
    454
    media_image4.png
    Greyscale

As Erlenkeuser and Wang both teach a coating on a screwdriver head that may be a tungsten carbide material, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Penyashki-modified Erlenkeuser to include where the coating is also applied to the flutes and end of the screwdriver head (i.e. the coating of Erlenkeuser is applied to the lands and engagements surfaces as taught by Erlenkeuser and also applied to the flutes and end of the screwdriver head as taught by Wang) as these locations on a screwdriver head are  considered to be a conventional locations for applying a tungsten carbide coating, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 08 September 2021 have been fully considered but they are not persuasive for the following reasons: 
Applicant argues, see p. 6-7, that the amendment to instant claim 1 (i.e. specifically wherein the surface layer roughness is about 10-25 µinches RMS) overcomes the prior art of record because the cited references do not disclose this feature.  However, upon further consideration, the claimed limitation, while not clearly overlapping the range disclosed in the prior art, is considered to be close (i.e. Ra of about 0.65-1.63 µm corresponding to about 26.9-65.7 µinches RMS, as compared to the prima facie case of obviousness over the prior art absent a showing of critical or unexpected results commensurate in scope with the claimed tool.  See MPEP § 2144.04.  The disputed limitation is also considered a change of size or proportion and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784